Citation Nr: 0211840	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  01-06 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a right hip 
disability.

4.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to November 
1971.

This appeal arose from an April 2000 rating action of the 
Indianapolis, Indiana, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied service connection for 
right knee and right hip disabilities.  In January 2001, a 
rating action was issued which denied service connection for 
left knee and low back disabilities.  The veteran and his son 
testified before the undersigned at a Video Conference 
hearing conducted in May 2002.  

During the May 2002 personal hearing, the veteran raised the 
issue of entitlement to service connection for a left hip 
disability.  This is hereby referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran does not have a right knee disability that is 
the result of a disease or injury in service or that is 
proximately due to or the result of his service-connected 
residuals of laceration of the right calf.

2.  The veteran does not have a left knee disability that is 
the result of a disease or injury in service or that is 
proximately due to or the result of his service-connected 
residuals of laceration of the right calf.          

3.  The veteran does not have a right hip disability that is 
the result of a disease or injury in service or that is 
proximately due to or the result of his service-connected 
residuals of laceration of the right calf.

4.  The veteran does not have a low back disability that is 
the result of a disease or injury in service or that is 
proximately due to or the result of his service-connected 
residuals of laceration of the right calf.


CONCLUSIONS OF LAW

1.  The grant of service connection is not warranted for a 
right knee disability.  38 U.S.C.A. §§ 1110, 5107 (West Supp. 
2001); 38 C.F.R. § 3.310(a) (2001).

2.  The grant of service connection is not warranted for a 
left knee disability.  38 U.S.C.A. §§ 1110, 5107 (West Supp. 
2001); 38 C.F.R. § 3.310(a) (2001).

3. The grant of service connection is not warranted for a 
right hip disability.  38 U.S.C.A. §§ 1110, 5107 (West Supp. 
2001); 38 C.F.R. § 3.310(a) (2001).

4. The grant of service connection is not warranted for a low 
back disability.  38 U.S.C.A. §§ 1110, 5107 (West Supp. 
2001); 38 C.F.R. § 3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has contended that he should be service-connected 
for disorders of the right and left knee, the right hip and 
the low back.  He has stated that these are related to his 
service-connected right calf laceration.  

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant VA 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

The veteran's service medical records show that he was seen 
on August 5, 1968 for complaints of left tibia pain and an x-
ray was done to determine whether there was a stress fracture 
present.  An x-ray found no bone disease or pathology.  On 
May 19, 1971, he suffered a gash to the right calf when he 
was struck by a falling fire extinguisher.  He sustained a 3 
and one-half inch laceration on the calf, which was sutured.  
Between August 20 and 31, 1971, he complained of pain in the 
right leg.  He was given light duty and was told that the 
pain would go away on its own.  The discharge examination 
noted a one and one-half inch scar on the right anterior 
lower extremity.  The musculoskeletal system was within 
normal limits.

The veteran was examined by VA in June 1972.  This noted that 
all movements of the right lower extremity were performed 
normally.  There were no other orthopedic conditions found.

VA examined the veteran in October 1998.  He complained of 
pain in the right knee with range of motion, which radiated 
up and down the knee.  There was no evidence of crepitation 
or focal point tenderness; there was also no pain on 
patellofemoral compression.  He had an antalgic gait.  The 
examiner noted that there was nothing to suggest that he had 
significant arthritis in the right knee.

The veteran was seen by VA on an outpatient basis between 
February and April 1999.  He complained of constant pain in 
the legs, accompanied by tingling.  A past EMG study had been 
negative.  An x-ray was also normal.  In April 1999, there 
was a question of peripheral neuropathy as the source of his 
complaints.  

VA afforded the veteran an examination in May 1999.  He 
stated that he had a painful scar on the right calf which he 
reported had caused him to limp.  He also noted that he used 
a cane to assist with ambulation.  The examiner found chronic 
right knee arthralgia, but no objective evidence of 
functional limitations.  Dysthesia of both lower extremities 
was diagnosed.  

On August 16, 1999, the veteran's treating VA physician 
submitted correspondence, in which it was noted that 
arthritis of the right knee and right hip had been diagnosed.  

A private physician, R.S.M., wrote in January 2000 that the 
veteran had been injured in service and that he now had 
degenerative joint disease (DJD).  It was noted that it was 
possible the two were related.

VA examined the veteran in March 2000.  His knees displayed 
full range of motion of 0 to 130 degrees, although he 
reported discomfort at 120 degrees.  Extension at 0 degrees 
produced no pain.  There were no effusions in either knee and 
no increased warmth.  He complained of diffuse tenderness and 
reported pain on all maneuvers.  The ligaments were noted to 
be stable.  The patellofemoral tracking was normal.  The 
examiner commented that there was no obvious pathology in 
either knee.  He complained of pain in the right hip, but 
range of motion was found to be normal.  The examiner then 
commented that 

I feel that the etiology of the patient's 
pain is unknown as previous radiographs 
and other diagnostic studies, including 
EMG, have been unable to identify the 
source of the patient's disabling 
complaints.  The disabilities listed on 
the Compensation and Pension Exam Request 
include DJD of the right hip and right 
knee.  However, I can find no evidence of 
that clinically or as per radiographs.  
It is, therefore, my opinion that it is 
not as likely as not that the disability 
of the right hip and right knee is 
secondary to the veteran's service 
connected laceration, right calf muscle.

Between April and August 2000, the veteran was seen by VA for 
complaints of back pain and limited range of motion.  His 
back pain would radiate into his legs.  An MRI revealed 
degenerative disc disease (DDD) with severe central stenosis 
at L4-5 and L5-S1.

In October 2000, the veteran's private physician, R.S.M., 
submitted additional correspondence which referred to the 
veteran's inservice "knee" injury and commented that he now 
had arthritis in that joint.  His altered gait had caused 
problems with the left knee, right hip and low back. 

The veteran was re-examined by VA in January 2001.  The 
veteran stated that his inservice laceration to the right 
calf had healed uneventfully, but that since that time he has 
developed multiple debilitating arthritic-type conditions 
which affected both knees, the right hip and the low back.  
He commented that approximately 12 years ago he had begun to 
limp due to pain in and around the right knee, which then 
moved to his left knee, right hip and low back.  At the time 
of the examination, he was using a cane and wearing bilateral 
knee braces.  He brought an EMG and MRI to the examination, 
which showed diffuse degenerative changes in the low back and 
L4-5 radiculopathy.  The physical examination noted that he 
walked into the examining room with a broad-based, antalgic 
gait.  All of his movements were slow and deliberate.  He 
took a long time to disrobe and he had difficulty sitting and 
arising; he grimaced continuously.  The scar on the right 
calf was not tender; there was no swelling, redness or warmth 
and it was not disfiguring.  The examination was very 
difficult; he was antalgic and painful with any motion and he 
displayed give-way weakness on all muscle groups at 4-4+/5.  
His reflexes were 1+ and symmetric.

Range of motion studies were conducted.  His knee motion was 
from 0 to 120 degrees, which was limited by pain and 
stiffness.  Extension was without pain.  There was no 
ligamentous instability.  Flexion of the right hip was 
limited by weakness to 120 degrees (normal is 125 degrees).  
Extension, adduction and abduction were noted to be normal.  
Internal rotation was limited to 40 degrees (normal is 45 
degrees); at 40 degrees, he had pain in the back.  External 
rotation was normal.  Supine straight leg raises produced low 
back pain at 30 degrees or more on flexion of the right hip 
with the knee extended.  The low back had 75 degrees of 
flexion, limited by pain at 70 degrees (normal is 90 
degrees); 30 degrees of extension, limited by lack or 
endurance at 26 degrees (30 degrees is normal); left lateral 
bending of 30 degrees (normal of 35 degrees), limited by pain 
at 25 degrees and normal right lateral bending; and right 
rotation of 30 degrees (normal of 30 degrees), limited by 
fatigability at 25 degrees and normal left rotation.  The 
diagnoses were lumbosacral arthritis; normal knees; and 
normal right hip.

The examiner commented that 

It is my opinion that it is not at least 
as likely as not that the veteran's 
complaints of his knees, right hip and 
low back are secondary to the veteran's 
service connected laceration of his right 
calf.  Rational:  his lacerations are 
well healed and there is no evidence of 
muscle damage.  It is more likely than 
not that these pains are due to his back 
condition which is not related to 
military service.

The veteran and his son then testified before the undersigned 
during a Video Conference hearing conducted in May 2002.  He 
reiterated his contentions that the right calf laceration 
that he had sustained in service had caused him to develop 
knee, right hip and low back disabilities.  It was his belief 
that the pain that the laceration caused him to suffer in the 
right leg resulted in an altered gait which caused the other 
disorders to develop.  


Relevant laws and regulations

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West  Supp. 2001).  Service connection may also be granted 
for disabilities which are proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2001).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2001).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

VCAA

InMay 2001, the RO sent correspondence to the veteran 
informing him of the provisions of the VCAA.  In this letter, 
he was informed of the evidence that was already of record 
and of what evidence was needed to substantiate his claims. 
He was also told that VA would assist him by obtaining 
service records, VA treatment records and records held by 
other Federal agencies.  In addition, the letter of May 2001 
informed the veteran that he needed to provide information 
about treatment the veteran had received at private and 
Federal facilities.  Furthermore, the veteran has been 
examined at VA facilities in October 1998, May 1999, March 
2000 and January 2001.  Thus, the veteran has been made aware 
of the information and evidence necessary to substantiate his 
claims, he has been provided with examinations, and he has 
been informed what evidence and information VA would obtain 
for him and what evidence and information he need to provide 
himself.  Under these circumstances, additional development 
of the claims is not needed to meet the requirements of VCAA.

Discussion

After carefully reviewing all the evidence of record, it is 
found that that evidence does not support a finding of 
entitlement to service connection for disabilities of the 
knees, right hip and low back.  Initially, it is noted that 
there is no indication in the objective records that the 
veteran sustained any injuries to the knees, right hip or low 
back during service.  The veteran did suffer a laceration to 
the anterior right calf, but there was no indication that the 
knee was injured at that time.  There is a record that 
indicates that he was seen to rule out the presence of a left 
tibia stress fracture in August 1968; however, x-ray studies 
ruled out the existence of such an injury.  There is no 
indication in the treatment notes of any complaints during 
service referable to the right hip or the low back.  
Moreover, the examination conducted at the time of his 
separation in November 1971 noted that his musculoskeletal 
system was within normal limits.  Therefore, there is no 
basis upon to award direct service connection for these 
complaints.

The veteran has expressed his belief that he developed 
arthritis of the knees, right hip and low back as a result of 
his service-connected right calf laceration.  However, VA 
examinations conducted in March 2000 and January 2001 
specifically ruled out the existence of such an etiological 
relationship; significantly, they found no objective evidence 
of any disorders of the knees or the right hip.  The latter 
examination stated that his hip and knee complaints of pain 
were related to the degenerative changes that have recently 
been identified in the back and were not likely to be related 
to the service-connected right calf laceration which was 
well-healed and had caused no muscle damage.  The Board has 
made note of the private examiner's opinion that the 
veteran's "knee" injury in service had caused a right knee 
disorder to develop, as well as resulting in right hip, left 
knee and low back disorders due to an altered gait.  However, 
this opinion cannot be based upon a complete review of the 
claims file, to include the service medical records, which 
contained no evidence of an injury to the right knee at the 
time the veteran sustained the laceration to the right calf.  
Additionally, there was no rationale provided for this 
opinion, as there were in the March 2000 and January 2001 VA 
examinations.  Therefore, the Board finds that the VA 
opinions, which did review the entire claims file and 
provided rationales for their opinions, are to be accorded 
more evidentiary weight.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997) [recognizing the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."].  Finally, while degenerative changes 
are present in the low back, there is no indication in the 
present record that these were present to a compensable 
degree within one year of his discharge; rather, they were 
first found in 2000, almost 30 years following separation 
from service.  While the veteran believes that there is a 
causal connection between his service-connected right calf 
laceration and the claimed disorders of the knees, right hip 
and low back, he is not competent, as a layperson, to render 
an opinion as to medical diagnosis or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

As a consequence, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for disabilities of the knees, right hip and low 
back.



ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for a right hip disability is denied.

Service connection for a low back disability is denied.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

